Citation Nr: 0802270	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed 
psychiatric disorder other than PTSD.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1975 to 
March 1977; his military occupational specialty was vehicle 
mechanic.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran failed to attend his scheduled personal hearing 
at the RO in August 2005 without explanation.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a diagnosis 
of an innocently acquired psychiatric disorder until many 
years after his period of active service.  

2.  A diagnosis of PTSD based on a verified stressor or other 
potentially verifiable event or incident of the veteran's 
period of active service is not demonstrated.  

3.  An innocently acquired psychiatric disorder other than 
PTSD, including a bipolar disorder is not shown to be due to 
any event or incident of the veteran's period of military 
service.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran is not shown to have another innocently 
acquired psychiatric disability, including a bipolar 
disorder, due to disease or injury that was incurred in or 
aggravated by service; nor may a psychosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In October 2002 and January 2005, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file after the October 2002 letter.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his claims was granted.  However, as his claims are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant examination was 
conducted in March 2003.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records reveal that he 
requested a mental health consultation on July 8, 1975; the 
provisional diagnosis was anxiety reaction.  On July 15, 1975 
it was noted that he had been seen on July 11th, although 
there is no specific report of the July 11th consultation.  

The veteran asked for medication for his nerves.  He 
complained in October 1975 of having a nervous condition.  
There was no subsequent notation of complaints or findings of 
a psychiatric problem in service.  The veteran noted on his 
January 1977 discharge medical history report that he did not 
have, and had not had, any depression or excessive worry or 
nervous trouble of any sort; his psychiatric condition was 
noted to be normal in January 1977.  

The initial post-service medical evidence of a possible 
psychiatric problem is the August 1992 hospitalization at 
Cherry Hospital for detoxification due to alcohol dependence.  
The discharge diagnoses were those of alcohol dependence, 
rule out major depression without psychotic features, and 
rule out borderline personality disorder.  

The diagnoses on hospitalization at Pitt County Memorial 
Hospital in November and December 1994 included those of 
major depression with suicidal ideation and alcohol 
dependence.  

According to a September 1997 Substance Abuse Assessment 
report, the veteran began drinking on a regular basis at the 
age of 10 and began using marijuana at 12.  

Subsequent medical records show additional hospitalizations 
at Cherry Hospital for substance abuse.  A bipolar disorder 
was diagnosed on discharge from Cherry Hospital in October 
1999.  

The private treatment records dated from December 2000 to 
August 2002 reveal that the veteran had a bipolar disorder, 
which was noted to have been diagnosed in 1993.  The veteran 
said in January 2001 that his severe depression was due to 
being disabled in an automobile accident in 1994.  

According to an April 2002 statement from J.M., Ph. D., the 
veteran had PTSD and a bipolar disorder.  

According to a psychiatric evaluation for VA purposes in 
March 2003 by W.R.B., Jr., M.D., the veteran had had problems 
since he was a child; he noted that his parents had taken him 
to a psychiatrist when he was 8 years old.  

The veteran also talked about his service stressors during 
basic training, such as seeing some friends shot and a tank 
blow up.  The diagnoses were those of bipolar disorder, 
mixed; history of substance induced mood disorder; 
polysubstance dependence, in possible remission; and 
personality disorder.  

Dr. B. concluded in March 2003 that, although the veteran 
endorsed every symptom of PTSD criteria, there was no 
credible evidence of a service stressor.  Dr. B. also found 
that the veteran's current bipolar disorder was not likely 
due to the episode of anxiety in service; rather, it was more 
likely related to the veteran's longstanding maladapted 
pattern of behavior that existed prior to service.  

Also of record are several Disability Determination reports 
from the Social Security Administration, dated in the 1990's, 
denying disability benefits; the diagnoses noted were of 
psychiatric and substance abuse problems.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  

In this case, the veteran was noted to have been an 
automobile mechanic in service and did not claim combat 
experience.  Therefore, the provisions of 38 U.S.C.A. § 1154 
are not applicable in this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

The veteran related that his service stressors occurred in 
basic training and included seeing his friend killed during 
war games, being near a tank explosion, and being nearly 
blown up by a grenade that was not thrown accurately.  The 
veteran was only able to provide the nickname of the man who 
was shot.  

Despite VA's efforts to obtain sufficient information from 
the veteran to verify his claimed stressors, the veteran has 
failed to provide sufficiently detailed information regarding 
the claimed events, including the full names and units of 
people who were injured or killed and the dates of the events 
involved, to warrant submission to the U.S. Army and Joint 
Services Records Research Center for verification.  

Consequently, because the veteran's service stressors cannot 
be verified, and because there is no nexus opinion linking a 
current diagnosis of PTSD to a service stressor, the elements 
needed to support a diagnosis of PTSD has not been shown in 
this case.  Hence, the claim of service connection for PTSD 
must be denied.  

Service connection must also be denied for a psychiatric 
disability other than PTSD. While the veteran did complain of 
a nervousness within a month of service entrance, there were 
no psychiatric complaints after October 1975, which is over a 
year prior to service discharge.  Additionally, the veteran 
noted on his January 1977 discharge medical history report 
that he did not have any psychiatric problems, and his 
psychiatric condition was reported to be normal on evaluation 
in January 1977.  

As noted, the initial post-service complaint of a psychiatric 
problem was not until August 1992, which was over 15 years 
after service and primarily involved alcohol problems, which 
the veteran said began prior to service entrance.  The Board 
would also note that the only relevant nexus opinion, dated 
in March 2003, is against the claim for service connection 
for a psychiatric disability other than PTSD.

With respect to the written statements from the veteran in 
support of his claim for PTSD and a psychiatric disability 
other than PTSD, such lay statements are not competent 
evidence to establish the diagnosis of PTSD.  Questions of 
medical diagnosis or causation require the specialized 
knowledge and experience of a trained physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In summary, because all of the elements required for a 
finding of service connection for either PTSD or another 
innocently acquired psychiatric condition are not shown, the 
preponderance of the evidence is against the veteran's 
claims.  Consequently, the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for an innocently acquired psychiatric 
disorder other than PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


